 SUNSHINE ART STUDIOS, INC.565Sunshine Art Studios,Inc.andGeneral Teamsters,Chauffeurs,Warehousemen and Helpers,Building Materials,Heavy andHighway Construction Employees Local Union No. 404, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case No. 1-CA-4520.May 13,1965DECISION AND ORDEROn February 5, 1965, Trial Examiner Abraham H. Mailer issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in his attached Decision.Thereafter,Respondent filed exceptions to the Decision with a supporting brief.The General Counsel filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and brief, and the entire record in this case, and herebyadopts the Trial Examiner's findings, conclusions, and recommen-dations.1ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondent, SunshineArt Studios, Inc., Springfield, Massachusetts, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Trial Exam-iner's Recommended Order.IWe agree with theTrial Examiner that Respondents rule pertainingto solicitationisunlawfulWaltonManufacturing Company,126 NLRB 697 Howevei, as that ruledid not dealwith distribution of literature,we find it unnecessaryto pays upon the TrialExaminer's consideration of the Board'sdecision inStoddard-QuarkManufacturing Co,138 NLRB 615TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge, an amended charge,and a second amended charge, filed March 17,March 25, and April 27, 1964, respectively, by General Teamsters, Chauffeurs, Ware-housemen and Helpers,BuildingMaterials,Heavy and Highway ConstructionEmployees Local Union No. 404,International Brotherhood of Teamsters,Chauf-152 NLRB No. 60. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDfeurs,Warehousemen and Helpers of America, herein called the Union, the RegionalDirector for Region I of the National Labor Relations Board, herein called the Board,on April 29, 1964, issued a complaint on behalf of the General Counsel of the Boardagainst Sunshine Art Studios, Inc., herein called the Respondent, alleging that theRespondent had laid off and refused to recall employees William P. Dupuis and FrankPlummer because of their union membership or activity, in violation of Section8(a) (3) and (1) of the Act. In its duly filed answer, Respondent denied the com-mission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Abraham H. Mallerat Springfield, Massachusetts, on June 11, 12, 15, 16, and 17, 1964.All parties wererepresented and were afforded full opportunity to be heard and to introduce relevantevidence.At the opening of the hearing, the General Counsel moved and was granted leaveto amend the complaint by alleging that the Respondent has interfered with,restrained, and coerced its employees by the following acts and conduct: (a) Respond-ent, since April 1963, has promulgated, distributed, maintained, and enforced awritten regulation prohibiting the solicitation of employees on company property forany purpose whatsoever without permission from the Respondent; (b) Respondentthreatened its employees with discharge if they continued to engage in protectedactivity; and (c) Respondent offered and granted employees wage increases with anobject of inducing them to refrain from participating in concerted or union activities,all in violation of Section 8 (a) (1) of the Act. In its duly filed amended answer,Respondent denied the commission of any unfair labor practices.Later in the heav-ing, the General Counsel further amended the complaint by alleging that the Respond-ent attempted to coerce and cause employee Ciriaco J. Albano not to appear andtestify at the hearing in answer to a subpena issued by the Board.Respondentrequested and was given leave to further amend its amended answer by denying orallythe additional allegations.At the conclusion of the hearing, all parties were afforded the opportunity to presentoral argument and to file briefs with me. Briefs were received from counsel for theGeneral Counsel and from the Respondent.Upon consideration of the entire record,' including the briefs of the parties, andupon my observation of each of the witnesses, I make the following-FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTThe Respondent maintains offices and places of business in the city of Springfield,Massachusetts, and in the town of East Longmeadow, Massachusetts, and is now andcontinuously has been engaged at said plants in the manufacture, sale, and distributionof greeting cards and related products.During the year preceding the issuance of thecomplaint, the Respondent in the course and conduct of its business operations, manu-factured, sold, and distributed at said plants products valued in excess of $200,000of which products valued in excess of $200,000 were shipped from said plants directlyto States of the United States other than the Commonwealth of Massachusetts. Inview of the foregoing, I find and conclude that the Respondent is engaging in com-merce within the meaning of the Act and that it will effectuate the policies of the Actfor the Board to assert jurisdiction here.II.THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters, Chauffeurs, Warehousemen and Helpers, Building Materials,Heavy and Highway Construction Employees Local Union No. 404, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, isand has been at all times material herein a labor organization within the meaning ofSection 2(5) of the Act.111.THE ISSUES1.Whether theRespondent maintained and enforced a nonsolicitationrule whichviolated Section 8(a) (1) of the Act.'On August 19, 1964, I received from counsel for the General Counsel a motion tocorrect the record in certain particulars therein specified.No opposition to such motionhas been filed.Upon consideration of the motion (which is hereby received in evidenceas 'Trial Examiner's Exhibit No. 1), it is hereby ordered that said motion be and it ishereby granted. SUNSHINE ART STUDIOS, INC.5672.Whether Respondent threatened certain employees with discharge if they didnot abandon the strike.3.Whether the Respondent gave employees who crossed the picket line a wageincrease to induce them to refrain from engaging in concerted activities.4.Whether employees Dupuis and Plummer were laid off because they hadengaged in concerted activities.5.Whether the Respondent's statement to employee Albano that he did not haveto respond to a subpena is a violation of Section 8(a) (1).IV.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is primarily in the business of producingChristmas cards withthe nameof the sender imprinted thereon.As a sideline,it also prints stationery.The Christ-mas card business is highly seasonal.The peak seasonstarts in September and runsthrough the early part of December of each year,and Respondent operates a nightshift in the multigraph department as well as a fullday shift.Most of Respondent'semployees are seasonal,being hired in the latter halfof the year and discharged orlaid off when the season ends.During the slack season,the mechanics dismantle,clean,and reassemble the Multigraph machinespreparatory for the busyseason.Inaddition,the mechanics operate machines as needed,printing samples andstationery,and make repairs to operating machines.In 1963, Respondentemployed threemechanics:Stearns,Dupuis, and Plummer.Prior to the events involvedin the instant proceeding,Respondent operatedtwo plants in the city of Springfield, Massachusets,one atBernie Avenue and theother on WarwickStreet.In April 1963the BernieAvenue plantwas closed andsome of the departments,as well as others from the WarwickStreet plant,were trans-ferred toa newplant at East Longmeadow, Massachusetts.Gary Tampone wasnamed managerof the East Longmeadow plant. Tampone had been employed bythe Respondent for 21h years.Prior to comingto the Respondent he had had con-siderableexperiencewith two othercompanies in the greeting card business.Origi-nally, his functionwith the Respondent was to developa store line; i.e., the type ofgreetingcard whichis purchaseddirectly froma rack in astore, as distinguished fromboxed merchandise.Later, he was made plantmanager of the BernieAvenue plant.Prior to acceptingthe position as plant managerat East Longmeadow, Tampone wasasked by Ryland Robbins, vicepresident,treasurer,and generalmanager of theRespondent,whether he would acceptthe position.Tampone told him that he woulddo so provided that he would not be strangled with past policies of the operation thathad existedin the BernieAvenue plant.Robbins agreed to Tampone's conditions.Among thedepartmentsmoved to East Longmeadow was the multigraph depart-ment whichwas under the Supervisionof HarryRosen.This department had pre-viously been in the Warwick Street plant and, while there, had been operated byRosen withlittle supervisionfromthe plant manager.When the multigraph depart-ment was movedto East Longmeadow,Rosen came under the general supervision ofTampone, andcertaindifferencesof opinion regarding the operation of the multigraphdepartment developed between thetwo men.Among other things, Tampone felt thatRosen was inclined tooverstaffthe department,did not payany attentionto house-keeping, construction of the department,or flow of work.Rosen finallyleft Respond-ent's employinMay 1964.B. Sequenceof key eventsIn thelatterpart of 1963 the Unionbegan to organizethe productionand mainte-nance employeesof the Respondent.Dupuis, a mechanicat the East Longmeadowplant,was approached and askedto assistthe Unionin its organizationaldrive.2Initially,Dupuis refused,but inOctober of 1963 changedhismind, signed a unionauthorizationcard, and wasgiven20 cards topass out.He was successful in obtain-ing signatures to all 20 cards.On October 28 the Unioncalled a strike in protest against the discharge of a certainemployee notinvolved inthe instant proceeding.Dupuis wasnamed a picket captain,and together with Plummer,picketedcontinuouslyeach day of the strike from 7 a.m.2Dupuis had been president of the local of the United Papermakers and PaperworkersUnion,AFL-CIO,which represented Respondent'semployees from 1958 until It wasdecertified in August 1960.At the time of the occurrence of the events Involved in thiscase,Dupuis was chairman of the employees'grievance committee 563DECISIONS OF NATIONAL LABOR RELATIONS BOARDto 10 p.m.Unlike other employees who picketed sporadically for short periods,Dupuis and Plummer were the only employees who picketed for long periods oftime.Respondent was aware of Dupuis' and Plummer's picketing activities.On the first day of the strike, employees of the multigraph department were told bySupervisor Rosen that they would be given $2 for every day they worked during thestrike.Rosen testified that Plant Manager Tampone had told him that the increasewas given for the purpose of compensating the nonstrikers for "whatever hardship wasinvolved in crossing the picket line."On or about October 30, General Manager Robbins met with Dupuis and CirciacoJ.Albano, the head papercutter at the East Longmeadow plant who was also astriker.3The meeting was held at a local restaurant.Robbins asked them why theywere on strike and they answered that one of the employees had been discharged.Robbins explained to them that the employee had been laid off.Dupuis and Albanoindicated that they did not think the strike would last very long.Robbins then toldthem that if the strike was over by Friday, things would proceed as usual; however,if the employees were not in by Friday, they might as well look for another job. Thestrike ended on Friday, November 1, 1963, and the strikers reported for work on thefollowing Monday.Between December 11 and 14, 1963, most of the employees on the day shift in themultigraph department and all of the employees on the night shift of the multigraphdepartment were laid off.Only about 12 of such employees remainedDupuis andPlummer were laid off on December 13The General Counsel contends that Dupuisand Plummer were laid off discriminatorily for union membership and/or activity.The Respondent contends that their layoff was motivated solely by economicconsiderations.C. The no-solicitation ruleWhen Respondent opened its plant at East Longmeadow, it published and dis-tributed a list of rules and regulations for its employees.Among them was thefollowing:G. Plant Lawns and Parking Lot1.Solicitation of employees is not permitted on company property forany purpose whatsoever without written permission from 45 Warwick St.2.Eating outside will be permitted only in specified areas (East).3.Smoking will be permitted in a 50 foot area encircling the plant.Respondent argues that the rule is valid because it applies narrowly to plant lawnsand parking lot.Respondent's interpretation of the application of the rule is valid,as it appears under the general heading "Plant Lawns and Parking Lot."However,the conclusion that the rule is therefore valid does not follow.By the very natureof their duties, the employees would be inside the plant during working time andwould be outside on plant lawns and parking lot only during nonworking time. It istherefore clear that the rule was applicable to employees on this portion of the Com-pany's premises during nonworking timeThe rule was therefore presumptivelyinvalid, as it unduly restricted the concerted activities of the employees during non-working time.Walton Manufacturing Company,126 NLRB 697.Itmay well be that Respondent intended to prohibit the distribution of literature ina desire to maintain a neat and orderly appearance of the lawn and parking lot. Thisitmay have had a right to do.Stoddard-Quirk Manufacturing Co,138 NLRB 615,616-617.However, the rule as written does not purport to deal with the distributionof literature.It deals only with solicitation, and the Board and the courts have drawna clear distinction between these concepts.Stoddard-QuirkManufacturing Co.,supra.I therefore find and conclude that the Respondent maintained an invalid no-solicitation rule, in violation of Section 8(a) (1) of the Act.There is no evidence in the record of Respondent's enforcement of the foregoingno-solicitation rule.However, there is evidence of two occasions on which theRespondent sought to prohibit union solicitation in the plant.Dupuis testified that hesolicited employees to sign authorization cards and that Plant Manager Tamponespoke to him about it.However, Dupuis' testimony contains the implication that he3The meeting was instigated by Thomas Gatto, supervisor of the folding departmentat the East Longmeadow plant It is not clear from the record whether inso doingGatto wasacting atthe instanceof Robbins.However, it is unnecessary to make adetermination as to this. SUNSHINE ART STUDIOS, INC.569may have been soliciting on working time, and it is clear that thereafter when hesolicited on nonworking time, his activity was not interfered with by the Respondent.4Also, on April 8, 1964, just prior to a Board-conducted election, certain employeeswere passing out union literature during the afternoon break period. Plant ManagerTampone called the employees to his office and placed a call to Respondent's counsel.After some delay, he spoke to Respondent's counsel and told them what had occurred.He was advised that the action of the employees was "perfectly all right," and thatwas the end of the incident.5I find and conclude that these two instances do not prove that the Respondentenforced a no-solicitation rule during nonworking time within the plant.As I haveindicated above, Dupuis' testimony contains the implication that, when Tamponestopped him from soliciting union authorizations, Dupuis was acting on working time,and it is clear from his testimony that thereafter when he did it on nonworking time,Respondent did not interfere with his activities.The second incident indicates anabortive attempt by Respondent to halt the distribution of union literature during abreak period, but it is clear that Respondent withdrew its opposition when advisedby its counsel that the employees' action was "perfectly all right." I therefore findand conclude that the Respondent did not violate the Act by enforcing a no-solicitationor no-distribution rule applicable to nonworking time within the plant.D. Wage increase to nonstrikersAs noted above, it is undisputed that Supervisor Rosen told the employees in themultigraph department that they would be given $2 for every day they worked duringthe strike.According to Rosen's credited testimony, Plant Manager Tampone toldhim that the increase was given for the purpose of compensating them for "whateverhardship was involved in crossing the picket line."However, the record is devoidof any evidence that the employees experienced any hardship other than the fact thatitwas an unpleasant chore to cross the picket line manned by fellow workers 6 Thereisno evidence that there was mass picketing, threats, violence, or other maliciousconduct on the part of the strikers. In these circumstances, it is apparent that the onlypurpose of the additional pay was to deter employees from joining the strike.Thisis substantiated by the testimony of Louise Deslaurier who testified credibly thatRosen told her that "if I stayed in the shop and didn't go out on strike that he wouldgive me an extra two dollars ($2), the shop would pay me," but that she joined thestrike the following day and never received the additional pay.It is well settled that the granting of a wage increase for the purpose of discourag-ing a strike is a violation of Section 8(a)(1) of the Act.Keil Company,117 NLRB828, 843;James Thompson & Co., Inc.,100 NLRB 456, 465-466. The fact that theincrease was temporary, only for the length of the strike, does not lessen the restrain-4Dupuis testified as follows :Q. Did you ask employees to sign authorization cards to turn or rather deductcertain money from their weekly pay?A. Yes, I did.Q. This was something that Mr. Tampone was not in favor of was it not?A. That is right.Q Notwithstanding the fact it was done was it not?A. Until he told me about it.Q. Yes and then after he told you about it what was done? It still was donewas it not?A. Not on Company time.Q. But it was done in the plant while not on working time is that right"A. That is right.Q.Was anybody ever punished or reprimanded for it?A. Not that I know of.5 The record contains evidence of two other instances of solicitation within the plantby employees and of the Respondent's attitude thereto. It is not claimed, however, thatthese instances involved concerted activities within the meaning of the Act, and theyare relied upon by the General Counsel solely to prove union animus in relation to thelayoff of Dupuis and Plummer. They are discussedinfrain that context.BAs Supervisor Rosen put it: "There was a certain amount of shouting and harassmentand I would assume at least from discussion that it was not exactly pleasant to cometo the plant at that time." 570DECISIONSOF NATIONALLABOR RELATIONS BOARDing effect of Respondent's conduct.Accordingly, I find and conclude that theRespondent violated Section 8(a)(1) of the Act by offering to its employees addi-tionalpay of $2 per day for each day that they worked during the strike.E. Threat to discharge the strikersAs previouslystated,General Manager Robbins met with Dupuis and Albano onor about October 30, 1963, to discuss the strike.During the conversation, Robbinstold him that if the strike was over by Friday, things would proceed as usual; however,if the employees were not in by Friday, they might as well look for another job. Inhis testimony, Robbins explained that what he meant by the latter statement was that"sinceitwas going to be a long strike it didn't seem to make much sense that theyshould be without work."Although the atmosphere of the meeting was friendly,and the discussion was carriedon in a normalconversationaltone, the fact remainsthat Robbins' statement was made without explanation.Though put in the form ofa suggestion,Robbins' statement could reasonably be interpreted by Dupuis andAlbano as a threat, as Robbins had the power to convert the suggetsion into a reality.As the Court of Appeals for the First Circuit said in a similar context: "However, inorder not to be a threat a prediction must relate to an event over which the speakerhas no control"(N.L R.B. v. Teamsters, Chauffeurs, Warehousemen and HelpersLocal 901 (Valencia Baxt Express, Inc.),314 F. 2d 792, 794 (C.A. 1)). See alsoN.L.R.B. v. W. C. Nabors, d/b/a W. C. Nabors Company,196 F. 2d 272, 276 (C.A.5); James Thompson & Co, Inc,100 NLRB 456, 464-465. As strikers, the employ-ees were engaged in a protected concerted activity.Associated Wholesale Grocery ofDallas, Inc.,119 NLRB 41, 49;Texas Natural Gasoline Corporation,116 NLRB405, 414.Consequently, Respondent's threat to terminate their employmentreason-ably tended to inhibit them fromcontinuingto strike and therefore infringed on theirstatutory right to engage in such activity.Accordingly, I find and conclude thatRobbins' statement to Dupuis and Albano constituteda violationof Section8(a) (1)of the Act.F. The layoff of Dupuis and Plummer1.The working records of the discriminateesDupuis was hired in September 1957. In the first 2 years of his employment, heoperated a C & P machine (a hand-operated type of Multigraph machine) duringthe Christmas rush season. In the off season, he worked at inventory, loading trucks,and cleanup.During his third year of employment, he began to operate the Vernamachine, producing samples, and operated Multilith machines, producing promotionalliterature.In 1960 he became an apprentice mechanic under the direction of MauriceStearns and learned how to dismantle and reassemble the machines in the multigraphdepartment.In addition to his mechanical work, he operated the Heidelberg, theC & P, Multilith, and Multigraph machines.As time progressed, Dupuis learned toset and lock up the machines for other operators and to repair them.Although theoperation of these machines could be learned in a day or more depending upon theparticularmachine, and the operations performed with maximum efficiency in amatter of weeks, or months, a year's experience would be required to learn to set andlock them up.As to performing all types of mechanical work, at least 2 years ofexperience is required.Dupuis was a capable employee, and his ability was recognized by the Respondent,as evidenced by increases in his salary from $1.25 an hour when he was originallyhired to $2 31 an hour when he was laid off. This compares to a wage rate of between$1.25 and $1.65 an hour for the other nonsupervisory employees in the multigraphdepartment. It is also significant that in December 1962 Respondent gave Dupuis aChristmas bonus of $75, which was $25 more than he had received in the previousyear.Further evidence of Respondent's high regard for Dupuis' ability is found in astatement by Plant Manager Tampone to Dupuis in the presence of several otheremployees.In August 1963 a grievance committee consisting of Dupuis, Albano,Forelady Virginia Ward, and Helen Gadreault conferred with Plant Manager Tam-pone.The subject of the grievance was Tampone's moving of senior people from onejob to another and laying them off or terminating their employment if they could notdo the new job. Tampone explained that what he was trying to do was to form a hardcore nucleus of all the senior help so that they could be moved from department todepartment and that these people would be the ones that maintain the plant through-out the year with an influx of new people to handle the busy season.Dupuis, whowas chairman of the committee, said, "You mean to tell me if you take me out of my SUNSHINE ART STUDIOS,INC.571department and put me on some other job that I couldn't possibly do I would be outnext?"Tampone replied, "Oh, no, you don't expect us to let you go . . . .Youcouldn't be replaced by anyone off the street." 7Plummer was hired in September 1961.He had taken 3 years of printing coursesin school which qualified him to operate the C & P, Verna, and Heidelberg machines.Plummer did stockwork for the first 2 or 3 days and then became a Multigraphmachine operator.He also operated the Verna machine for stationery samples. InJanuary 1963 he was made an apprentice mechanic and learned how to dismantlemachines, clean the parts, and reassemble the machines.He also repaired machines,set them up for other operators, and operated the machines himself.His startingsalary of $1.10 per hour had been increased to $1.65 per hour by the time that he waslaid off.During their entire tenure, neither Dupuis nor Plummer had ever been laid off.On the contrary, it had been Respondent's practice to have the mechanics dismantlethe Multigraph machines, clean them, and reassemble them during the slack season sothat they would be ready for operation when the busy season started.In November 1963, Supervisor Rosen told Dupuis that "he could not look forwardto much of a slack season this year because of the work we had to do in making thenew tool room, sorting out all this accumulation of material from Warwick Streetplus the fact that the stationery line was going to be heavier this year than it hadever been." 82.The layoffIn the middle of December 1963 Respondent's busy season came to a close andbetween December 11 and 14, all of the seasonal employees were laid off. In themultigraph department, only 12 rank-and-file employees out of a complement ofapproximately 135 employees remained.Dupuis and Plummer were laid off onDecember 13, and were notified of their layoff 1 hour before quitting time. Super-visor Rosen, who notified them of their layoffs, gave them no reason therefor.Nordid they receive any severance pay or Christmas bonus.Rosen told them that he hadtried to keep them on, but that the decision was General Manager Tampone's andthat he could not do anything about it .9Nor were Dupuis and Plummer told howlong they would be laid off. Tampone admitted that he did not talk to either of thediscriminatees when they were laid off, but that in February 1964 Dupuis called himand asked him if he was permanently laid off and that he replied that he would callhim back as soon as Respondent required Dupuis' services and that same went forPlummer?o7 The, credited testimony of Dupuis, corroborated by the other members of the com-mittee.It appears that Tampone's statement was not limited to Dupuis, but was ap-plicable to all members of the committee.While Tampone first denied telling Dupuisthat "his job was secure," he testified later, "I told them I had no intention of replacingthem with anybody that was new and this is the essence of the discussion."'The credited and uncontradicted testimony of DupuisStearns' testimony that Re-spondent had a heavier volume of work on printed stationery in 1964 bears out Rosen'sprognostication in this regard9The credited testimony of Dupuis and Plummer was corroborated by SupervisorRosenHe explained that prior to the move to the East Longmeadow plant he hadhandled the personnel for his department, but that since the move Plant Manager Tamponewas in charge of personnelHe testified further that he told Dupuis and Plummer thatbe had discussed the matter of their layoff with Tampone and that had he been in chargeof the department they probably would have been kept on30 In his brief, the General Counsel argues that the testimony of Respondent's witnessesthat it always intended to recall Dupuis and Plummer should be treated as self-servingdeclarations which are inconsistent with the Respondent's actions,inter alaa,Respond-ent's omission of Dupuis' and Plummer's names from the eligibility list in the Board-conducted election of April 7, 1964, in Case No 1-RC-7644, Respondent's failure tonotify them on the date of layoff that they would be recalled, and Respondent's recallof employees having lesser experience and seniority, etc.General Counsel argues that,if anything, the facts demonstrate that Dupuis and Plummer were permanently severedfrom their employmentOn July 29, 1964, Respondent filed a motion to introduce newevidence consisting of the affidavit of Ryland Robbins, Jr., treasurer of Respondent, tothe effect that Dupuis and Plummer were reinstated to their former positions on July 6,1964.In the alternative, Respondent moved that the hearing be reopened to receiveevidence to the same effect.Counsel for the General Counsel filed an opposition to said 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlant Manager Tampone testified that he decided to lay off Dupuis and Plummersometime between September and December 1963, and that he did not consult withanybody in arriving at this decision.3.Respondent's operations after the layoffsWith the layoff of Dupuis and Plummer, the work of dismantling and reassemblingmachines was performed by the chief mechanic, Maurice Stearns."Assigned toassist him was James Oskard, then a young man of about 20. Oskard had been hiredin September 1964 as a materials handler. In assisting Stearns, Oskard did theunskilled labor of washing the parts of the machines.12 Stearns found his work"pretty rough at times," as in addition to preparing the machines for the Christmasseason, he had to set and lock up the machines for other operators, make repairs onoperating machines, make plates, strip negatives, and help operators get the rightcolor.He testified that from time to time he complained to Supervisor Rosen aboutneeding more help.According to Stearns, Supervisor Rosen found it necessary tospend between 25 and 50 percent of his time making mechanical repairs after thelayoffs, and Forelady Ward made more adjustments and minor repairs to machinesthan in a comparable period during the prior year.According to Stearns, Respondent had a heavier volume of work on printed sta-tionery and had more machines operating in the first half of 1964 than during thecomparable period in 1963.Also Respondent experienced more "comebacks,"i.e.,work that had to be done over, during this period 13According to Stearns, thereason for the increase in "comebacks" was the fact that Respondent was operatingwith inexperienced help.Of the 12 employees retained in the multigraph department after the layoffs, only 1had as much seniorityas Plummer.The rates of pay of these employees varied from$1.25 to $1.55 per hour.4.General Counsel's contentionsIn support of his contention that the layoff of Dupuis and Plummer was discrimi-natorily motivated, the General Counsel points to the following conduct by Respond-ent,which the General Counsel contends demonstrates Respondent's union animus:1.General Manager Robbins' threat to Dupuis and Albano that the strikers shouldlook for other jobs if they did not abandon the strike.2.A letter which the Respondent admittedly sent to its employees, in which itreferred to the Union's "insidious control of trucking and their irresponsible tactics,"charged that the Union "can do inestimable damage to the Company, its employeesand the community," and stated:We do not believe that you want to place your future destiny in the power ofthese outsiders who would gamble your jobs and your security just to get their"paws" on your paycheck.motionsThese motions were denied by me for the reason that whether these employeeswere subsequently reinstated does not beat upon the issue whether their layoffs werediscriminatorily motivated or were the result of economic conditionsHowever, in viewof the foregoing argument advanced by the General Counsel in his brief, i cannot closemy eyes to the proffered evidence.Moreover,the issue as framed by the complaint andRespondent'sanswer was not that Dupuis and Plummer were discharged,but that theywere laid off, and the case was tried on the issue as framed I find and conclude thatthese employees were not discharged but were laid off. In any event, whether theywere laid off or discharged is of no consequence in this case, since the Respondent violatedthe Act if its action, whether layoff or discharge,was motivated by their membershipin or activities on behalf of the UnionWillard Bronze Company,148 NLRB 168611At thetime of the hearing,Stearns had been employed by Respondent for 8 years.He is related by marriage to Dupuis.He had been subpenaed by the General Counsel,and had not previously discussed his testimony with any representative of the BoardI found Stearns to be a credible witness1'-At thetime of the layoff, Oskard was receiving $140 per hourPatently, he hadless seniority than PlummerAccordingto Stearns, Oskard was not asgoodan operatorof JIultilith machines(which he didfrom time to time)as either Dupuis or PlummerAl'o,GeneralManager Tampone admitted that Oskard did not have the ability ofPlummer1dForeladyWard denied that Respondent was having more"comebacks"during thefirsthalf of 1964 than previously.As between Stearns and Ward,I am compelled tocredit Stearns'testimonyStearns appeared to be completely neutral,whereasWardcandidly admitted owing a debt of gratitude to the Respondent for past favors. SUNSHINE ART STUDIOS, INC.5733.A change in Respondent's attitude toward Dupuis as evidenced by the followingincidents:Prior to the strike Dupuis had sold candy in the plant for the benefit ofhis daughter.Plant Manager Tampone had observed Dupuis doing so and told himthat if he wanted to sell candy he should have obtained permission from Tampone,but that since he had already started he could continue to sell candy.About 2 weeksafter the strike, Dupuis solicited employees to join the Sunshine Social Association.Plant manager told him that he should know better than to solicit.Dupuis repliedthat all he was asking the employees to do was to join the social organization, whichhe thought was a company function. Tampone told him to stop and "if I ever catchyou doing it again it will be too bad for you " 14The General Counsel also points to the fact that, as admitted by General ManagerRobbins; Respondent's policy had been to base layoffs on seniority and ability,neither Dupuis nor Plummer had ever been laid off in the past; before the strike PlantManager Tampone had assured Dupuis and the other senior employees that Respond-ent considered them important in its operational plans; and notwithstanding the fore-going, the Respondent retained in the multigraph department, 12 employees, 2 ofwhom were seasonal employees,none of whom were senior to Dupuis,and only 1 ofwhom had seniority equal to that of Plummer. As to ability, Plant Manager Tamponeadmitted that both Dupuis and Plummer were able employees and that Oskard, whowas retained to assist Stearns, had neither the ability nor the seniority of evenPlummer.5.Respondent's contentionsThe thrust of Plant Manager Tampone's testimony is that- He expected less workin 1964 than the plant had in 1963; 15 he changed Respondent's policy withregard to the number and type of employees to be retained at the East Longmeadowplant during the slack season; under the new policy, only persons who could work inmore than one department were kept on; and he had determined to get along withonly one mechanic (and an unskilled helper)during the slack season instead ofthree mechanics.Respondent points out that the evidence establishes the correctnessof Tampone's economic decision, in that the multigraph department has operatedefficiently with only one mechanic between the time of the layoff and the date ofthe hearing.Respondent argues that it cannot be compelled to adhere to its previouspolicy of not laying off mechanics during the slack season and that Tampone wasfree to change it.As further evidence that its decision to lay off Dupuis andPlummer was not discriminatorily motivated, it points to the fact that an analysis ofthe persons retained does not show any pattern of disparate treatment of strikersversus nonstrikers.6.Concluding findings as to the layoffsAfter carefully considering the record and the contentions of the parties, I findand conclude on balance that the layoff of Dupuis and Plummer was discriminatorilymotivated.It is true, as Respondent contends,that Respondent was not preventedfrom changing its policy with regard to the retention of mechanics during the slackseason.Certainly, neither Dupuis nor Plummer obtained a prescriptive right inthat regard.Nor, as a matter of managerial prerogative.was Respondent bound toadhere to the implied assurance against layoff which Plant Manager Tampone gaveto Dupuis and the other senior employees.But the significanceof Tampone's state-ment is not that it created any rights in its listeners.Rather, it indicates that Respond-ent's attitude toward Dupuis before the strike was reversed after the strike.Thischange in attitude was evidenced in other respects as well,witnesseth Tampone'sthreat to Dupuis when the latter was soliciting membership in the Sunshine SocialAssociation after the strike, as contrasted to his friendly attitude toward Dupuis' saleof candy in the plant before the strike.That this marked change stems fromRespondent's union animus is evidenced by Dupuis'open, notorious,and continuedpresence on the picket line and Respondent's threat to Dupuis and Albano that thestrikers had better look for other employment if the strike continued past Friday.Respondent admits that its policy was to base layoffs on seniority and ability, butseeks to justify its retention of employees with little seniority on the ground that theemployees who were retained were versatile; i.e , they were experienced in otherdepartments as well as in the multigraph department.However, this attempted justifi-cation breaks down in the case of Oskard who had no experience in departments otherthan the multigraph department and who admittedly was inferior to Plummer inability, experience, and versatility.Considering the fact that Oskard earned only 25cents an hour less than Plummer, the monetary savings involved would hardly justify14Both of the foregoing incidents are based on the uncontradicted testimony of Dupuis.15Tampone gave no explanation for this expectation. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDretaining an employee admittedly inferior to Plummer and supports the conclusionthat Plummer's activity on behalf of the Union was the motivating force behind hislayoff 16In the light of the foregoing,Respondent's attempted justification of the layoff ofDupuis and Plummer as based on a managerial decision to operate during the slackseason with only one mechanic must be deemed to be a pretext rather than the under-lyingmotive.17The fact that Respondent did get along with only one mechanicafter the layoffs"proves only that ...[Respondent]realized an economic dividendfrom its antiunion activity"(N.L.R.B.v. Biscayne Television Corporation,337 F. 2d267, 268 (C.A. 5) ).In arriving at the conclusion that Dupuis and Plummer were discriminated against,I am not unmindful of the fact that some employees who had not struck were alsolaid off in December and others who had struck were retained.As to the first group,it does not appear whether they were seasonal employees who would have been laidoff in any event when the season ended.However, the fact that Respondent retainedemployees who had struck does militate against the conclusion that Dupuis andPlummer were discriminated against. But it is far from conclusive.18Dupuis was arecognized leader among the employees,and he and Plummer had been most activein picketing during the strike. In discriminating against the most demonstrably activeunion adherents,Respondent could strike a telling blow against the Union at a timewhen the Union was engaged in organizing the plant and seeking to represent theemployees.The fact that 11/2 months had intervened between the time of the strike and thelayoff does not derogate from the conclusion that the layoff was discriminatorily moti-vated.The strike occurred at the height of Respondent's busy season,and it wouldhave been extremely inadvisable from an economic viewpoint to take action againstthe union adherents when Respondent needed every experienced employee it had,particularly in view of the production lost during the strike.But taking action whenthe busy season was over constituted a minimal risk and enabled the Respondent tojustify its action by economic considerations.Accordingly,I find and conclude that Respondent laid off Dupuis and Plummerbecause of their union activity,in violation of Section 8(a)(3) and(1) of the Act.G. Advice to disregard the Board's subpenaOn or about June 2, 1964, just prior to the hearing of the instant proceeding, theGeneral Counsel subpenaed Albano. It soon became common knowledge in theplant that Albano had been subpenaed, and on or about June 8 or 9 Tamponeapproached Albano and said, "I hear you have a subpena."Albano admitted thathe had.Tampone then said, "You know you don't have to go or you can be sick."To this, Albano replied, "I'm sorry but I got the subpena and I am going to appear."Tampone, though called as a rebuttal witness by the Respondent, did not testifyas to his version of the incident.However, counsel for the Respondent in cross-examining Albano suggested to him that Tampone was "kidding" when he made thestatement to Albano.Whether Tampone's remark was made in jest is unimportant, unless Albano under-stood him to be joking.A. P. Green Fire Brick Company,140 NLRB 1067, 1071,enfd. 326 F. 2d 910 (C.A.8); N.L.R.B. v. Marval Poultry Company, Inc.,292 F. 2d454 (C.A. 4), enfg. 129 NLRB 803. Albano, however, testified credibly that he didnot think that Tampone was kidding, and his reply to Tampone, "I'm sorry but I gotthe subpena and I am going to appear," is hardly the response that one would makeif one believed that the suggestion were made in jest. I therefore find and concludethat Tampone advised Albano to disregard the subpena and that Albano did notbelieve Tampone to be joking when he so advised him.Is Plummer's rate was only 10 cents per hour higher than the highest paid employeeretained in the multigraph department.III do not credit Plant Manager Tampone's testimony that this decision was arrivedat after "a meeting of the minds"with Supervisor Rosen.Rosen, who impressed me asa neutral and credible witness, contradicted Tampone in this regard.Tampone's state-ment is alsocontradicted by his earlier testimony that he did not consult anybody withrespect to his decision to lay off Dupuis and Plummer.18Indeed, it has been held that "[T]he fact that respondent retained some unionemployeesdoesnot exculpate him from the charge of discrimination as to those dis-charged"(N.L.RB. v. W. C Nabors, d/b/a W. C Nabors Company,196 F._2d 272, 276(C A 5)) See also,Willard Bronze Company,148 NLRB 1686 SUNSHINE ART STUDIOS, INC.575Tampone's statement to Albano "interfered with the right of employees to par-ticipate in proceedings before the Board and ... further tended to impede the Boardin the exercise of its power to compel the attendance of witnesses at its proceedingsand to obstruct the Board in its investigation.As this conducthas a tendency todeprive employees of vindicationby theBoardof their statutoryrights, it violatedSection 8(a)(1) of the Act"(Winn-Dixie Stores,Inc., etc.,128NLRB 574, 579).See also,AltermanTransport Lines, Inc.,127 NLRB 803, 804.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring in con-nection with the business operations of the Respondent set forth in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.VI. THE REMEDYHaving found that the Respondent has engaged in unfairlaborpractices withinthe meaning of Section 8 (a) (1) and(3) of the Act, Ishall recommend that it ceaseand desist therefrom and that it take certainaffirmativeaction designed to effectuatethe policies of theAct.SinceI have foundthat the Respondentlaid off William P.Dupuis andFrankPlummer because of theiractivity on behalf of the Union,I shallrecommendthat,if it has not already done so,the Respondentbe required to offerthem immediate and full reinstatement to their formeror substantiallyequivalentpositions,without prejudiceto their seniority or other rights,dismissing if necessaryany employeeshired after their layoff.Respondentshould alsobe required to makethem whole forany loss of earningsthey may have sufferedbecause of the discrim-ination against them,with backpay computed in the customarymanner.19 I shallfurther recommendthat theBoard order the Respondent to preserve and makeavailable to the Boardor its agents,on request,payroll and otherrecords to facilitatethe computationof the backpaydue andthe right of employment.As theunfair labor practices committedby theRespondent are of a characterstriking at the root of employee rights safeguardedby the Act, Ishall recommendthat it cease and desist from infringing in any manner uponthe rightsguaranteed inSection 7of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and upon theentire record in the case,and pursuant to Section 10(c) of the National LaborRelations Act, as amended,it is recommended that the Respondent,Sunshine ArtStudios, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in General Teamsters, Chauffeurs,Warehousemenand Helpers,Building Materials,Heavy and Highway Construction Employees, LocalUnion No.404, International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America,or in any other labor organization of its employees, bylaying off or in any other manner discriminating against employees in regard to hireand tenure of employment or any term or condition of employment,except as per-mitted by the proviso of Section 8(a) (3).(b)Threatening employees with discriminatory action because they engage in astrike or in any other concerted activity.(c)Offering or granting wage increases to employees if they do not engage in astrike.(d)Maintaining a rule prohibiting employees from soliciting membership in anyorganization on company property during nonworking time.(e)Advising employees to disregard a subpena issued by the Board.(f) In any other manner interfering with,restraining,or coercing its employeesin the exercise of their right to self-organization,to form, join,or assist any labororganization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or all such activities,exceptto the extent that such right is affected by the proviso to Section 8(a)(3) of the Act.2.Takethe following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer to William P.Dupuis and Frank Plummer immediate and full reinstate-ment to their former or substantially equivalent positions(ifRespondent has not19FWWoolworthCompany,90 NLRB 289; IsisPlumbing & HeatingCo, 128NLRB 716. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDalready done so), without prejudice to their seniority or other rights and privileges,dismissing if necessary any employees hired subsequent to their layoff, and makethem whole for any loss of pay they may have suffered as a result of the Respondent'sdiscrimination against them in the manner set forth in the section of the Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary for the deter-minationof the amount of backpay due.(c)Notify the above-named employees if presently serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.(d) Post at its plants in Springfield and East Longmeadow, Massachusetts, copiesof the attached notice marked "Appendix." 20Copies of such notice, to be furnishedby the Regional Director for Region 1, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, in conspicuous places, including all places where notices to employeesare customarily posted, and maintained by it for a period of 60 consecutive days.Reasonable steps shall be taken by the Respondent to insure that saidnotices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director,in writing,within 20 days from the date of thereceipt of this Decision, as to what steps the Respondent has taken to complyherewith.2i20 If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order Is enforced by a decree of a United States Court ofAppeals, the notice shall be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order."211f this Recommended Order is adopted by the Board, this provision shall be modifiedto read, "Notify the Regional Director for Region 1, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in General Teamsters, Chauffeurs,Warehousemen and Helpers, Building Materials, Heavy and Highway Construc-tion Employees, Local Union No. 404, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or in any other labor orga-nization of our employees, by laying off or in any other manner discriminatingagainst employees in regard to hire and tenure of employment, or any term orcondition of employment, except as permitted by the proviso to Section 8(a) (3)of the Act.WE WILL NOT threaten employees with discriminatory action because theyengage in a strike or in any other protected concerted activity.WE WILL NOT offer or grant wage increases to employees if they refrain fromengaging in a strike.WE WILL NOT maintain a rule prohibiting employees from soliciting member-ship in any labor organization on company property during nonworking time.WE WILL NOT advise employees to disregard a subpena issued by the Board.WE WILL NOT in any other manner interfere with. restrain, or coerce ouremployees in the exercise of their right to self-organization, to form a labor orga-nization, to join or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activ-ities for the purpose of collective bargaining or other mutual aid or protectionor to refrain from any and all such activities, except to the extent that such rightis affected by the proviso to Section 8(a) (3) of the Act.WE WILL offer to William P. Dupuis and Frank Plummer immediate and fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, dismissing if necessary DRIVERS, SALESMEN, & HELPERS, LOCAL 695, ETC.577any employees hired subsequent to their transfer, and make them whole for anyloss of pay that they may have suffered as a result of our discrimination againstthem.All our employees are free to become or remain, or to refrain from becoming orremaining,members of the above-named Union or any other labor organization.SUNSHINE ART STUDIOS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, TelephoneNo. 523-8100, if they have any questions concerning this notice or compliancewith its provisions.Drivers, Salesmen,Warehousemen,Milk Processors,Cannery,Dairy Employees and Helpers Local Union No.695, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America; Madison Employers'Council (HardBuildingMaterials,Coal, Fuel Oil and Lumber Division) ;Chase Redi-Mix, Castle&Doyle,J.H. Findorff&Son, FritzConstruction Co., C. E. & P.A. Roth,Verona Redi-Mix, Wiscon-sin Brick Co., Struck&Irwin,Four Lakes Fuel Co., MidwestConstruction,Henry Raemisch, Wingra Stone&Gravel Co.,E. C. Voit &Sons, and Vogel Construction Co.andJohn B.Threlfall d/b/a Threlfall Construction Company.CaseNo.30-CE-2 (formerly 13-CE-16).May 13,1965DECISION AND ORDERUpon charges filed on April 2,1963, by John B. Threlfall, doing busi-nessas Threlfall Construction Company, the General Counsel of theNational Labor Relations Board, by the Acting Regional Director forRegion 13, issued a complaint dated June 28, 1963, against Drivers,Salesmen, Warehousemen, Milk Processors, Cannery, Dairy Employ-ees and Helpers Local Union No. 695, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, here-inafter called Teamsters Local Union No. 695 or the Union, the Madi-son Employers' Council (Hard Building Materials, Coal, Fuel Oil andLumber Division), hereinafter called the Council, and each of MadisonEmployers' Council members, alleging that they had engaged in andwere engaging in unfair labor practices within the meaning of Section152 NLRB No. 55.789-730-66-vol. 152-38